Citation Nr: 1728720	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-03 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

5.  Entitlement to an initial rating in excess of 70 percent prior to June 1, 2016, for PTSD with major depressive disorder.

6.  Entitlement to a rating in excess of 40 percent for hepatitis C.

7.  Entitlement to an effective date earlier than August 31, 2011, for the award of the 40 percent rating for hepatitis C.

8.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to June 1, 2016.

(The issue of whether an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $919.08 was properly created is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, April 2011, and September 2011 rating decisions of the VA Regional Office (RO) in Montgomery, Alabama.  

Due to the procedural complexity of the current appeal, the Board finds that a brief history would be beneficial.

The January 2005 rating decision denied claims filed in September 2004 for a compensable rating for hepatitis C and for service connection for an ulcer, narcolepsy, PTSD, and dental work.  A January 2006 rating decision denied service connection for hearing loss and continued the noncompensable rating for hepatitis C.  Following the appeal of those denials, a Board decision in June 2010 denied service connection for an ulcer, narcolepsy, PTSD, "dental work performed," and hearing loss; and granted a 10 percent, but no higher, for hepatitis C.  A June 2010 rating decision effectuated the Board's grant of a 10 percent rating for hepatitis C.  In June 2011, the Veteran's representative submitted a notice of disagreement (NOD) as to the June 2010 rating decision.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied service connection for an ulcer, narcolepsy, PTSD, and hearing loss.  In a Memorandum Decision dated in June 2012, the Court vacated the Board's denial of the claims of service connection for PTSD and narcolepsy, and remanded those issues for readjudication in accordance with the decision.  The Court affirmed the Board's denials of service connection for an ulcer and for hearing loss.  The Court also noted that the Veteran did not challenge the assignment of the 10 percent disability rating and presented no argument as to the denial of service connection for "dental work performed" and considered that claim abandoned.  

Between the Board's June 2010 denial of service connection for PTSD and the June 2012 Court Memorandum Decision, an April 2011 rating decision granted service connection for PTSD evaluated as 50 percent disabling with an effective date of October 13, 2010.  The Veteran disagreed with the effective date and the initial rating assigned.  

In accordance with the Court's June 2012 Memorandum Decision, in March 2013, the Board remanded the issue of service connection for a sleep disorder.  The Board also remanded the issues of an effective date earlier than October 13, 2010, for the grant of service connection for PTSD; the petitions to reopen the previously denied claims of service connection for a gastrointestinal disorder and a dental disorder; service connection for hearing loss; and ratings in excess of 50 percent for PTSD and 10 percent of hepatitis C.  
The Board observes that the Veteran's petition to reopen the previously denied claim of service connection for hearing loss was erroneously characterized as an original de novo claim.  However, as already noted above, the Court affirmed the Board's June 2010 denial.  Consequently, the Veteran's claim is properly characterized as a new and material evidence issue as opposed to an original claim.  Moreover, as the Board is reopening the Veteran's claim, such characterization does not prejudice the Veteran.  

In a March 2014 rating decision, the RO assigned an earlier effective date of September 14, 2004, the date of claim, for service connection for PTSD with major depressive disorder.  Thus, the Veteran's appeal of an earlier effective date for the grant of service connection for PTSD with major depressive disorder is resolved and is no longer on appeal.  The RO also assigned an initial rating of 70 percent.  In a July 2016 rating decision, a 100 percent rating was granted effective June 1, 2016, the date of a VA examination.  Consequently, the Board has characterized the issue of a higher initial rating for PTSD with major depressive disorder as set forth on the title page.  The Board observes that in November 2016, the Veteran's representative filed an NOD as to the effective date assigned to the 100 percent rating for PTSD with major depressive disorder.  Since the Veteran appealed the initial rating assigned to his PTSD with major depressive disorder, the evaluation of the Veteran's psychiatric disability is best construed as a staged rating issue as per Fenderson v. West, 12 Vet. App. 119 (1999) as opposed to an earlier effective date claim.  Additionally, in light of the 100 percent rating for PTSD with major depressive disorder, the Board has also characterized the appeal of entitlement to a TDIU as being prior to that date.  

Following a May 2016 Statement of the Case (SOC), the Veteran's representative submitted additional argument, without a waiver, pertaining to the issue of entitlement to a TDIU.  As the Board is granting a TDIU prior to June 1, 2016, the Veteran is not prejudiced by the Board's review of this additional evidence.  

The issue of an earlier effective date for the award of spousal benefits prior to September 1, 2011, has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

As discussed below, the Board is reopening the issues of service connection for a gastrointestinal disorder and bilateral hearing loss.  The underlying service connection issues of being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2010 decision, the Board denied service connection for an ulcer on the basis that there was no evidence showing a confirmed diagnosis; denied service connection for "dental work performed" on the basis that there was no evidence showing that the Veteran had ever been diagnosed with a dental disability nor had sustained dental trauma in service; and denied service connection for hearing loss on the basis that there was no evidence showing a confirmed diagnosis.

2.  Evidence received after the June 2010 denials of service connection for a gastrointestinal disorder and bilateral hearing loss relate to unestablished facts necessary to substantiate those claims of service connection and raises a reasonable possibility of substantiating those underlying claims.

3.  Evidence received after the June 2010 denial does not relate to unestablished facts necessary to substantiate the claim of service connection for a dental disorder and does not raise a reasonable possibility of substantiating the underlying claim.

4.  The Veteran has not had a sleep disorder at any time since filing his claim for compensation.

5.  Prior to June 1, 2016, the Veteran's PTSD with major depressive disorder had not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

6.  The Veteran's hepatitis C has not resulted in daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly; incapacitating episodes having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly; or near-constant debilitating symptoms.

7.  In June 2010, the Board granted a 10 percent rating, but no higher, for the Veteran's hepatitis C; a June 2010 rating decision effectuated this grant.   

8.  The Veteran appealed the Board's June 2010 decision as to other issues to the Court; he did not challenge the 10 percent rating assigned to his hepatitis C and the Board's June 2010 decision is thus final.

9.  On June 24, 2011, the Veteran filed an NOD as to the June 2010 rating decision; this can be construed as a claim seeking a higher rating.

10.  The evidence of record does not demonstrate that it was factually ascertainable that an increase in disability occurred in the one year prior to the June 24, 2011, informal claim so that the Veteran became entitled to a 40 percent disability rating for his hepatitis C.

11.  Prior to June 1, 2016, the Veteran was service connected for PTSD with major depressive disorder, evaluated as 70 percent disabling; and hepatitis C, evaluated as 10 percent disabling prior to June 24, 2011, and as 40 percent disabling thereafter.  

12.  The Veteran completed high school and last worked in 2001 as a self-employed farmer.

13.  The Veteran's service-connected PTSD with major depressive disorder precluded his substantially gainful employment prior to June 1, 2016.

CONCLUSIONS OF LAW

1.  The Board's June 2010 denials of service connection for an ulcer, "dental work performed," and hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

2.  Evidence received since the final June 2010 decision denying service connection for an ulcer and hearing loss is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the final June 2010 decision denying service connection for a dental disorder is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  A sleep disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for an initial rating in excess of 70 percent for PTSD with major depressive disorder prior to June 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9411 (2016).

6.  The criteria for a rating in excess of 40 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114 Diagnostic Code (DC) 7354 (2016).

7.  The criteria for an effective date of June 24, 2011, but no earlier, for the award of a 40 percent rating for hepatitis C have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

8.  The criteria for an award of TDIU prior to June 1, 2016, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

To the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II.  Analysis

A.  New and Material Evidence

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

	1.  Gastrointestinal Disorder

Service connection for an ulcer was denied in June 2010 because the evidence did not show a confirmed diagnosis of an ulcer.  After receiving notice of that decision, the Veteran appealed the denial of this claim to the Court.  In a June 2012 Memorandum Decision, the Court affirmed this denial.  Prior to this decision, however, he applied to have this claim reopened in October 2010.

Here, relevant evidence of record at the time of the June 2010 decision consisted of the Veteran's STRs and post-service treatment records.  His STRs were silent for any complaints, treatment for, or diagnosis of a gastrointestinal disorder, including an ulcer.  Post-service treatment records likewise did not reflect any current diagnosis or treatment.    

Accordingly, at the time of the denial in June 2010, the claims folder showed no evidence that the Veteran had any diagnosed gastrointestinal disorder.  Thus, the Board denied the Veteran's claim and was affirmed by the Court, and that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  However, 38 C.F.R. § 3.156(b) refers to evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b) (2016).  Here, the June 2010 Board decision was the appellate decision for a claim filed in September 2004.  As such, the June 2010 Board decision affirmed by the Court is final. 

The relevant evidence received since the denial consists of additional treatment records, including those showing a confirmed diagnosis of a gastrointestinal disorder.  A March 2012 records reflects a diagnosis of gastroesophageal reflux disease (GERD).  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for a gastrointestinal disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  Due to the need for additional evidentiary development on this claim, however, further action is required on remand.  

	2.  Dental Disorder

Service connection for "dental work performed" was denied in June 2010 because the evidence did not show a confirmed diagnosis of a dental disorder, nor had the Veteran sustained dental trauma in service.  While the Veteran appealed other issues denied in that decision to the Court, the June 2012 Memorandum Decision noted that the Veteran presented no argument as to this issue, and the Court deemed this claim abandoned.  Prior to this decision, however, he applied to have this claim reopened in October 2010.

Here, relevant evidence of record at the time of the June 2010 decision consisted of the Veteran's STRs and post-service treatment records.  His STRs were silent for any dental trauma or diagnosis of, or treatment for, a dental disorder.  Post-service treatment records likewise did not reflect any current diagnosis or treatment for a dental disorder or that the Veteran incurred dental trauma during service.    

Accordingly, at the time of the denial in June 2010, the claims folder showed no evidence that the Veteran had any diagnosed dental disorder or that he sustained an in-service dental trauma.  Thus, the Board denied the Veteran's claim, and that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362  As noted above, 38 C.F.R. § 3.156(b) refers to evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b).  Here, the June 2010 Board decision was the appellate decision for a claim filed in September 2004.  As such, the June 2010 Board decision is final. 

Evidence received after this decision includes additional treatment records as well as the Veteran's contentions.  His records continue to not show any current dental disorder or that he incurred any in-service dental trauma.  None of the Veteran's or his attorney's contentions have identified any current dental disorder or that he incurred dental trauma in service.  He also has not presented hearing testimony in this case.

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of entitlement to service connection for a dental disorder because it does not tend to show that the Veteran has a currently diagnosed dental disorder or that he incurred any dental trauma in service.  None of the Veteran's statements during this appeal have identified what dental disorder he believes that he has.  His treatment records do not reflect any dental treatment, let alone diagnosis of a current dental disorder or in-service dental trauma.  New and material evidence showing any indication of a current dental disorder or of in-service dental trauma has not been presented.

The Board acknowledges Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court explained this standard is intended to be a low threshold.  Id.  Even under this low threshold, no evidence that has been submitted, including the Veteran's and attorney's statements, to trigger VA's duty to assist by providing a medical opinion.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied claim.

	3.  Bilateral Hearing Loss 

Service connection for hearing loss was denied in June 2010 because the evidence did not show a confirmed diagnosis of hearing loss.  After receiving notice of that decision, the Veteran appealed the denial of this claim to the Court.  In a June 2012 Memorandum Decision, the Court affirmed this denial.  Prior to this decision, however, the Veteran applied to have this claim reopened in October 2010.

Here, relevant evidence of record at the time of the June 2010 decision consisted of the Veteran's STRs and post-service treatment records.  His STRs included a September 1969 pre-induction examination, which showed a left hearing loss disability as defined by VA in 38 C.F.R. § 3.385 (2016).  The Veteran's March 1972 separation examination showed normal hearing acuity of 15/15 on whispered and spoken voice tests bilaterally.  Post-service treatment records did not reflect any current diagnosis or treatment of bilateral hearing loss.  The Board's decision noted the hearing loss shown in service and still found no evidence of a current diagnosis.

Accordingly, at the time of the denial in June 2010, the claims folder showed no evidence that the Veteran had any currently diagnosed bilateral hearing loss.  Thus, the Board denied the Veteran's claim and that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362  As noted above, 38 C.F.R. § 3.156(b) refers to evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b).  Here, the June 2010 Board decision was the appellate decision for a claim filed in September 2004.  As such, the June 2010 Board decision affirmed by the Court is final. 

The relevant evidence received since the denial consists of a December 2010 VA examination, which showed a bilateral hearing loss disability as defined by VA.  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for bilateral hearing loss.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs are silent for any sleep complaints or any diagnosis of, or treatment for, a sleep disorder.  His September 1969 pre-induction and March 1972 separation examination both revealed all clinically normal pertinent systems.

Post-service treatment records show complaints of tiredness.  See, e.g., June 2005 primary care outpatient clinic note.  They also show insomnia.  See, e.g., October 2012 progress note.  However, they do not show a confirmed diagnosis of any sleep disorder.

The Veteran was provided a VA examination in June 2016.  The examiner reported that the Veteran did not have or had ever had sleep apnea.  The Veteran specifically denied any testing for obstructive sleep apnea or any diagnosis or treatment for narcolepsy in the past.  He reported problems with sleeping following his discharge from active duty; symptoms of insomnia; and frequent awakenings.  The Veteran denied any specific treatment for his sleep or medications prescribed to help him sleep.  He reported taking Xanax for sleep.  The examiner remarked that there was no evidence of obstructive sleep apnea or narcolepsy on examination.  The examiner opined that the claimed condition was less likely than not caused by the claimed in-service injury, event, or illness.  

The examiner noted reviewing the evidence, including records showing that PTSD caused chronic insomnia.  The examiner observed that review of the Veteran's VA medical records showed no evidence of sleep disability or diagnoses pertaining to sleep.  The examiner noted that there was also no evidence of a consult for evaluation of narcolepsy/sleep apnea or other sleep disturbance.  They noted that the Veteran was not currently prescribed any medications for narcolepsy.  The examiner noted that a June 2016 VA examination for the Veteran's PTSD included sleep disturbance as criterion E and chronic sleep impairment as a symptom.  The examiner reported that there were no other sleep disturbances noted on review of the records except for insomnia.  The examiner also noted that the Veteran's Board certified psychiatrist(s) had stated that his service-connected PTSD caused his chronic insomnia.  The examiner concluded that based on the above, it was less likely than not that the Veteran's insomnia was a separate or distinct entity or diagnosis, but a symptom of his PTSD.  

Based on a review of the evidence, the Board concludes that service connection for a sleep disorder is denied.  While the Veteran has reported insomnia and tiredness, a confirmed diagnosis of a sleep disorder, independent from the service-connected PTSD, has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's post-service treatment records have shown any confirmed diagnosis of a sleep disorder.  The Veteran was provided a VA examination in June 2016, yet no diagnosis of any sleep disorder was made.  Consequently, the overall evidence of record fails to support a finding that the Veteran currently has, or has ever had, a sleep disorder since filing his claim for service connection.  

The Board acknowledges that the Veteran has insomnia related to his PTSD.  However, the uncontradicted opinion of the VA examiner shows that such is not a separate or distinct entity or diagnosis, but a symptom of PTSD.  As the examiner interviewed and examined the Veteran, and as their opinion was formed after reviewing the evidence and is supported by a thorough rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  The Veteran does not have the medical training or expertise needed to ascertain the cause of sleeping disturbances, although he is certainly capable of observing them; his opinion in this regard therefore lacks probative value.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a sleep disorder at any time during the appeal period.  

At no time since the Veteran filed his claim for service connection for a sleep disorder in September 2004 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a sleep disorder is denied.  See 38 U.S.C.A §5107 (West 2014).

C.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson, 12 Vet. App. 119.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

	1.  PTSD 

The Veteran's PTSD is rated as 70 percent disabling prior to June 1, 2016, under DC 9411, which evaluates impairment from PTSD.  From June 1, 2016, a 100 percent rating has been assigned.

Specifically, pursuant to DC 9411, a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).   

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 
A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A September 2006 treatment record reveals that the Veteran acknowledged mood swings, irritability, and being not happy with anything.  He reported that he did not socialize and did not go out.  The Veteran fidgeted and was depressed.  He reported nightmares, sleep problems, and insomnia.  A GAF score of 50 was assigned.

A May 2009 record shows that the Veteran had withdrawal, mood swings, insomnia, and nightmares.  His ability to function was reportedly diminished.  The Veteran remained withdrawn, isolated, and had flashbacks.  He did not socialize.  A GAF score of 50-60 was assigned.

The Veteran was provided a VA examination in April 2011.  He reported difficulty sleeping; anywhere from four to five hours a night, but with multiple interruptions.  He had some ongoing irritability and was nervous and felt anxious throughout the day.  He reported being a farmer and raising cattle for 40 years on his own farm.  The Veteran was currently married and reported that he had a very good relationship with his wife.  He reported having a grown son who lived close by and that he also had a very good relationship with him.  The Veteran reported having a few friends, but he did not socialize.  History of violence/assaultiveness was negative.  Suicide ideation/attempt history was also negative.  

The examination revealed that the Veteran was alert and oriented to person, time, place, and situation.  He was anxious throughout the examination and rubbed his hands together most of the time.  Affect was appropriate and mood was within normal limits.  His speech was relevant and coherent and there was no evidence of psychosis or thought disorder.  He appeared capable of maintaining minimal personal hygiene and other basic activities of daily living.  His immediate, short term, and long term memory were intact and concentration was fine.  The Veteran did not exhibit suicidal or homicidal thinking and related his experiences and problem appropriately.  A GAF score of 60 was assigned.  The examiner opined that the Veteran had fairly significant social impairment, and although he functioned quite well in his occupation in raising cattle, he had been isolated in that occupation his entire life.  The examiner reported that the Veteran spent most of his time alone, and therefore very likely had not realized the impact his symptoms had had on his ability to socialize.  The examiner opined that the Veteran did seem to be fairly stable on medication and in living such an isolated lifestyle.  

The Veteran submitted a residual functional capacity questionnaire from his private psychiatrist dated in January 2013.  This shows that the Veteran had moderately severe impairment to relate to other people; moderately severe restriction of daily activities; moderate deterioration in personal habits; and severe constriction of interests.  

At a VA examination in June 2014, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he continued to be married with one adult child and several grandchildren.  He reported good family relationships.  The Veteran reported having no friends or social interaction outside of family.  

The Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Appearance and behavior were appropriate to the situation.  There was no psychomotor retardation or hyperactivity.  Expressive and receptive speech were without impairment; speech was linear and goal directed.  The Veteran denied audio and visual hallucinations or delusions.  Abstract thought was intact.  Mood was reported as depressed; affect congruent and restricted.  The Veteran was fully oriented to person, time, place, and situation.  Attention and concentration were intact; memory was grossly intact.  Insight and judgment were intact.  The Veteran denied suicidal/homicidal ideation, plan, or intent.  He also denied history of suicide attempt.  

An April 2016 statement from the Veteran's private psychiatrist shows that, on his best days, a GAF score of 60 was assigned.  On his worst days, GAF scores of 50 or lower were assigned.  An April 2016 psychiatric evaluation report accompanying this statement shows that the Veteran did not say much and lacked spontaneity in his speech, but he was non-psychotic.  He was oriented to time, place, person, and situation.  He was attentive.  Thinking was regarding his condition mostly.  There were no hallucinations or delusions.  He was non-suicidal and non-homicidal.  Affect was appropriate; memory was fair; and psychomotor activity had some slowness.  The Veteran had insight into his difficulties.  He continued to be isolated, depending on his wife for everything.  The Veteran stayed at home and continued to avoid situations in general.  

The Veteran was afforded a VA examination in June 2016.  The examiner opined that the Veteran's psychiatric/behavioral status appeared to be more severe than was the case in the past.  In addition to PTSD, the examiner diagnosed the Veteran with moderate/severe major depressive disorder caused by PTSD.  The examiner opined that the Veteran's disability resulted in total occupational and social impairment.  The Veteran reported continuing to live with his wife.  He did not attend church and enjoyed only a few superficial friendships.  The Veteran's symptoms included anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective social and work relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting. This examination served as the predicate for the currently assigned 100 percent evaluation.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 70 percent prior to June 1, 2016, is not warranted at any time since the award of service connection.  Prior to June 1, 2016, the evidence does not indicate total occupational and social impairment.  No medical professional has provided any such opinion indicating that the Veteran's psychiatric disability results in total occupational and social impairment during this time period.  The Veteran was married throughout this appeal and reported having good relationships with his wife, child, and grandchildren.  To the extent that the Veteran's PTSD impacts his occupational impairment, the Board is granting a TDIU for the time period prior to June 1, 2016.  The assigned 70 percent rating specifically contemplates the symptoms shown during this appeal prior to June 1, 2016.  The overall evidence of record does not indicate that the Veteran's psychiatric symptomatology results in total occupational and social impairment such that a 100 percent rating prior to June 1, 2016, is warranted.   

In this case, the actual symptoms shown during this appeal period do not include such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  The 2014 examiner specifically opined that the Veteran had occupational and social impairment with reduced reliability and productivity; the same level of impairment warranting the currently assigned 70 percent rating, as opposed to the 2016 examiner who opined that the Veteran had total occupational and social impairment.  As the examiners interviewed and examined the Veteran, the Board accords these opinions great probative value.  They are also uncontradicted.  

The Board also acknowledges the fact that the symptoms shown during the 2016 examination, the results of which the currently assigned 100 percent rating is based on, are akin to those shown in the 2011 and 2014 examinations.  However, the 2016 examination suggests a worsening of impairment not shown in other examinations.  The 2016 examiner specifically opined that psychiatric/behavioral status appeared to be more severe than was the case in the past.  Furthermore, that is the first examination showing that the Veteran had moderate/severe major depressive disorder caused by his PTSD.  Moreover, the 2016 examiner is the only examiner to opine that the Veteran's PTSD results in total occupational and social impairment.  No other, earlier examiner provided any such opinion.  Consequently, the evidence fails to support a finding that a rating in excess of 70 percent is warranted prior to June 1, 2016.  

The Board notes that the reported GAF scores of 60 are indicative of indicative of moderate symptoms, while GAF scores of 50 and lower are indicative of serious symptoms and even more severe impairment.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In considering the actual symptoms shown, the Board concludes that the highest rating of 100 percent is not warranted.  

For these reasons, the Board finds that the criteria for an initial rating in excess of 70 percent prior to June 1, 2016, have not been met.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	2.  Hepatitis C

The Veteran's hepatitis C is rated as 40 percent disabling under 38 C.F.R. § 4.114, DC 7354, which evaluates impairment from hepatitis C (or non-A, non-B hepatitis).  

Pursuant to DC 7354, a 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114, DC 7354 (2016).

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

The Veteran was afforded a VA examination in June 2014.  He reported being seen through VA, but denied any specific treatment.  He reported that he was bedbound for six months.  The Veteran was non-specific related to further treatment.  He denied any specific (current) treatment.  His symptoms included daily fatigue; weight loss with baseline weight of 213 pounds and current weight of 204 pounds; and daily right upper quadrant pain.  The examiner noted that the Veteran's weight loss had not been sustained for three months or longer.  The Veteran had had incapacitating episodes of less than one week during the past 12 months.  

The Veteran's treatment records confirm that he has not been treated for his hepatitis C.  See, e.g., May 2012 infectious disease consult.  They do not show that he has had incapacitating episodes of at least six weeks during any 12-month period in this appeal.  They also have not shown near-constant debilitating symptoms.  Substantial weight loss or other indication of malnutrition has also not been shown.  

Based on a review of the evidence, the Board concludes that a rating in excess of 40 percent is not warranted at any time during this appeal.  The next higher rating of 60 percent requires daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly or incapacitating having a total duration of at least six weeks during the past 12-month period.  The 2014 examination, as well as the Veteran's treatment records, do not show substantial weight loss or other indication of malnutrition.  As noted above, the 2014 examination showed weight loss of nine pounds, which had not been for three months or longer.  The currently assigned 40 percent rating specifically contemplates minor weight loss.  Additionally, the evidence fails to show incapacitating episodes having a total duration of at least six weeks during any 12 month period during this appeal.  The examiner reported that the Veteran's incapacitating episodes had been for less than one week.  None of the Veteran's treatment records or his contentions have shown incapacitating episodes for six weeks or more.  Furthermore, the evidence does not show, nor does the Veteran contend, that he has had near-constant debilitating symptoms.  

For these reasons, the Board finds that the criteria for a rating in excess of 40 percent have not been met.

As noted above, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.

D.  Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A Board decision becomes final on the date stamped on the front of the decision.  38 C.F.R. § 20.1100.

The Veteran filed a claim seeking an increased rating for his hepatitis C that was received on September 14, 2004.  A Board decision in June 2010 awarded a 10 percent rating, but no higher.  A June 2010 rating decision effectuated the Board's grant of an increased rating, effective September 14, 2004.    

An NOD as to the 10 percent rating was received on June 24, 2011.  A claim seeking entitlement to a TDIU was received on August 31, 2011.

The Veteran appealed the Board's June 2010 decision as to other issues decided in that decision to the Court.  A June 2012 Memorandum Decision, when discussing the Board's grant of a 10 percent rating, clearly shows that the Veteran "does not challenge this disability rating."  As such, this issue was not addressed further.

The Veteran was provided a VA examination in June 2014, which was discussed above.  In an October 2014 rating decision, the RO granted an increased 40 percent rating, effective August 31, 2011, the date of the Veteran's claim for a TDIU, which the RO interpreted to also be a claim for an increased rating for his hepatitis C.  

The Veteran contends that an effective date of September 14, 2004, is warranted.  See, e.g., June 2016 representative statement.

Based on a review of the evidence, the Board concludes that an effective date of June 24, 2011, but no earlier, is warranted.  

As discussed above, the Veteran filed an NOD for the June 2010 rating decision, which was received on June 24, 2011.  The Board construes this to be a claim seeking entitlement to a rating in excess of 10 percent for hepatitis C.  Although the RO considered the Veteran's August 2011 claim for a TDIU to be an increased rating claim, given that the NOD sought a higher rating, the Board considers this to be an earlier claim.  As the RO granted the 40 percent rating back to the date of the claim, the Board finds that the effective date should in fact be June 24, 2011.

The Board acknowledges the Veteran's argument that an effective date of September 14, 2004, is warranted.  Clearly, an increased rating claim for the Veteran's hepatitis C was received on that date.  However, such claim was finally denied by the Board in June 2010.  The Veteran appealed other issues decided by the Board at that time, yet did not appeal the assigned 10 percent rating.  The Court's June 2012 Memorandum Decision specifically notes that the Veteran did not appeal the assignment of a rating of 10 percent.  Consequently, the Board's grant of a rating of 10 percent, but no higher, is final.  

Although the Veteran submitted an NOD with the June 2010 rating decision, such was the effectuation of the Board's final decision of the September 2004 claim.  In light of the Board's decision being final, the Veteran's September 2004 claim is no longer pending.  Following the Board's final decision as to the September 2004 claim, the next correspondence that can be construed as a claim is the June 24, 2011, correspondence expressing disagreement with the 10 percent rating and which can be construed as a new claim.  As noted above, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(2).  In this case, the date of claim is June 24, 2011, and an effective date from that claim is warranted.  To this extent, the appeal is granted.

The Board has considered whether an earlier effective date can be granted based on medical evidence of record within the one year period prior to that claim showing that the 40 percent rating was warranted.  In this case, the pertinent evidence , Veteran's treatment records for this period fail to show that his hepatitis C met the rating criteria for a 40 percent rating.  Consequently, as the medical evidence within the one year period prior to the June 24, 2011, claim does not show that the Veteran's hepatitis C warranted a 40 percent rating, an even earlier effective date on this basis is not warranted.

While the Board recognizes the Veteran's belief that the effective date for the award of a 40 percent rating for his hepatitis C should be September 14, 2004, the governing legal authority is clear and specific, and VA is bound by it.  For the reasons set forth above, an effective date of June 24, 2011, but no earlier, is warranted.  

E.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16 (a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for PTSD with major depressive disorder, previously evaluated as 70 percent disabling; and hepatitis C, evaluated as 40 percent disabling.  He meets the schedular criteria for consideration under 38 C.F.R. § 4.16(a).  As noted above, the Veteran is 100 percent for PTSD with major depressive disorder effective June 1, 2016.  The Court has held that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, as the Veteran has not contended that a TDIU is warranted in addition to his 100 percent rating, this need not be further addressed on and after June 1, 2016.  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

The Veteran was provided a VA psychiatric examination in April 2011.  The examiner opined that although the Veteran functioned quite well in his occupation in raising cattle, he had been isolated in that occupation his entire life.  

An October 2011 treatment record from the Veteran's psychiatrist shows that it was their opinion that the Veteran was not capable of holding down a 40 hour job.  They opined that the Veteran was disabled due to the compounding effects of his psychiatric and medical disorders and diseases.

The Veteran's May 2014 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed high school and had no additional training or education.  He reported that he last worked in 2003 as a self-employed farmer.  

An April 2015 pension claim questionnaire for farm income shows that the Veteran reported a total of all gross receipts of $9,867.00 for the year 2013.  The Veteran also submitted copies of his tax returns dating from 2004 to 2014.  These repeatedly show net losses of the Veteran's farm.  

The Veteran submitted a July 2016 vocational evaluation.  The vocational expert opined that the symptoms associated with the Veteran's PTSD would make him unable to obtain and retain any substantial employment in the national economy.  The Veteran's isolation was noted.  It was their opinion that there were no jobs in the competitive economy that permitted such a total lack of communication at the unskilled level.  They opined that the Veteran had been able to function at a very low level in a sporadic, part-time farm job where he was not reliable or employable, only because his family owned that farm.  The vocational expert concluded that the Veteran had not been able to secure or maintain gainful employment as a result of his service-connected disabilities since at least September 2004.  

Based on a review of the evidence, the Board concludes that an award of TDIU prior to June 1, 2016, is warranted.  Initially, the Board observes that a TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran disagreed with the initial rating assigned for his service-connected psychiatric disability.  As such, the Board concludes that the Veteran has had a claim for a TDIU dating back to September 14, 2004, the date of service connection for that disability.  

When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording him the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU prior to June 1, 2016.  In this case, although the Veteran has raised cattle during this appeal, the evidence suggests that his cattle farming is best considered as "employment in a protected environment such as a family business or sheltered workshop."  The evidence shows that the farm is a family business.  As discussed above, the 2011 examiner reported that while the Veteran functioned quite well as a cattle farmer, he had been isolated in that occupation.  In evaluating the rating assigned to the Veteran's PTSD with major depressive disorder as discussed above, the evidence shows that the Veteran isolates himself as a result his psychiatric disability.  The evidence does not show that the Veteran has performed any other occupation other than his cattle farming. 

The Veteran's tax returns pertaining to his cattle farm show repeated net losses as his farming expenses exceed his farming income.  Accordingly, as the Board considers the Veteran's cattle farming employment as a protected environment, and given that such enterprise has yielded net losses, the evidence supports a finding that such employment is marginal.  Since marginal employment is not considered as substantially gainful employment, the evidence supports a finding that the Veteran's service-connected PTSD with major depressive disorder renders his unemployable.  The Board's conclusion is further supported by the July 2016 vocational expert's opinion.  As discussed above, the expert concluded that the Veteran was unemployable as a result of his service-connected disabilities.  

Accordingly, in considering the severity of the Veteran's service-connected psychiatric disability, his employment and education history, the July 2016 vocational expert's opinion, and in affording him the benefit-of-the-doubt, the Board finds that the Veteran is unemployable due to his service-connected disabilities, particularly his PTSD with major depressive disorder.  The evidence is in favor of the grant of TDIU prior to June 1, 2016.  Entitlement to TDIU prior to June 1, 2016, is therefore granted.  


ORDER

New and material evidence having been received, the claim for service connection for a gastrointestinal disorder is reopened; to this extent only, the appeal is granted.

New and material evidence not having been received to reopen the claim for service connection for a dental disorder, the application to reopen this issue is denied.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD prior to June 1, 2016, is denied.

Entitlement to a rating in excess of 40 percent for hepatitis C is denied.

Entitlement to an earlier effective date of June 24, 2011, but not earlier, for the award of a 40 percent rating for hepatitis C is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU prior to June 1, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the reopened claims of service connection for a gastrointestinal disorder and bilateral hearing loss.  The RO declined to reopen the Veteran's claim of service connection for a gastrointestinal disorder.  In light of the Board's reopening of this claim, a remand is necessary for the RO to consider this issue on a de novo basis.

As for the claim of service connection for bilateral hearing loss, the Veteran was provided a VA examination in December 2010, but no opinion was provided as the claims file was not available.  The Veteran reported having a loss of hearing over the past 38 years.  An opinion from a VA examiner was obtained in September 2011.  The examiner opined that, given the lack of any frequency specific testing from after the pre-induction examination, it was not possible to determine whether or not hearing loss developed at the right ear during service or whether the preexisting hearing loss at the left ear increased over time.  The examiner did not appear to have considered the Veteran's lay statement at the 2010 examination regarding hearing loss for 38 years, playing the onset around the time of his military service.  Consequently, a remand to provide the Veteran with a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Montgomery VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

For the Veteran's right ear, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed right ear hearing loss had its onset in service or is related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

For the Veteran's left ear, the examiner is requested to review the record and offer an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran's military service did not aggravate the preexisting left ear hearing loss beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate the preexisting left ear hearing loss beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.  A complete rationale should be given for all opinions and conclusions expressed.  

For both opinions, the examiner should consider the Veteran's report to the 2010 examiner of having hearing loss for 38 years.  

3.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


